ORDER

PER CURIAM.
Paul and Donna French appeal the judgment ordering them to specifically perform the terms of their lease with Ashicca Auto Service, Inc.
We have reviewed the parties’ briefs and the record on appeal and find no error of law. The judgment is supported by substantial evidence and is not against the weight of the evidence. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).